Citation Nr: 1309098	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-30 503	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California

THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a right foot disorder. 

3.  Entitlement to service connection for a right ankle disorder. 

4.  Entitlement to service connection for a disorder of bilateral toes, other than right toe hallux valgus. 

5.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had honorable active service from June 1975 to June 1983, and other than honorable active service from September 1983 to October 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision.  The Veteran timely perfected an appeal as to the RO's denial of each matter set forth on the title page.

In September 2010, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.  

In November 2011, the Board observed that in an August 2007 the RO determined that the Veteran's period of active service from September 12, 1983 to October 24, 1985 was under conditions other than honorable and he is therefore not entitled to receive VA benefits based upon that period of service.  A report of telephone contact of September 2005 documents that the Veteran limited his claims to his service from 1975 to 1983 and, so, he was aware that last period of service from September 1983 to October 1985 was under conditions other than honorable for VA benefits purposes.  He had not appealed that determination and that matter was not before the Board.  Hence, benefits could only be established based on his honorable period of service. 

Also, in November 2011 the Board denied service connection for a scar of the right leg (as having been incurred during the period of service from which the Veteran was discharged under other than honorable condition) and denied service connection for tendinitis and/or gout of each wrist.  The claims for service connection, as stated on the title page, were remanded to obtain records of the Social Security Administration (SSA) (which are now on file) and to afford the Veteran VA examinations to determine the nature and cause(s) of the claimed disorders.  These matters have since been returned to the Board.  

The paperless, electronic (Virtual VA) claims processing system  reveals that, in a November 2012 rating decision, the RO granted service connection and assigned an initial, noncompensable rating for right toe hallux valgus.  

The November 2012 Supplemental Statement of the Case (SSOC) reflects an additional issue of entitlement to service connection for right toe hallux valgus.  In the SSOC, at page 4, it was noted that service connection for a disorder of the bilateral toes remained denied but "[y]our right toe was granted service connection."  However, there is nothing in the record which suggests that the Veteran disagreed with the assignment of a noncompensable disability rating or the effective date for service connection and, so, these matters are not before the Board.  While the November 2012 SSOC indicated that the grant was only a partial, and not a full grant of the benefit, this is correct only to the extent that service connection was not granted for disability of other toes.  Thus, service connection having been granted for that disability of the right great toe, the matter of service connection thereof is not now at issue, despite being reflected as on appeal in the November 2012 SSOC.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Also in November 2012, the Veteran was informed that the VLJ that presided over the September 2010 Board hearing was no longer at the Board, and the Veteran had a right to another hearing conducted by a VLJ who would ultimately decide his appeal.  The Veteran responded that he did not desire another hearing.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal except as otherwise stated herein.  

As final preliminary matters, the Board notes that, in June 2011, the RO denied service connection for diabetes mellitus type II, cardiovascular disease, and peripheral neuropathy of the lower extremities.  There is no indication in the claims file that the Veteran has appealed any part of that decision.  Those issues are therefore not before the Board at this time. 

Also, when the appeal was before the Board in November 2011, it was noted that a claim for service connection for bronchitis, claimed as due to in-service asbestos exposure, had not been adjudicated and, so the Board had no jurisdiction.  This claim has still not been adjudicated by the RO; accordingly, it is, again, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  the claims herein decided have been accomplished.  

2.  Although the Veteran had in-service injuries to the knee, right foot, ankles, right great toe, and lumbar spine, there is no credible evidence of chronic pathology of any of those joints or the toes other than the right great toe, for more than 20 years after service, and the only competent opinions to address the question of whether there exists a nexus between alleged in-service injuries and the Veteran's current gout with gouty arthritis of those joints are adverse to the claims.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder, including arthritis of the right knee, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

2.  The criteria for service connection for a right foot disorder, including arthritis of the right foot, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

3.  The criteria for service connection for a right ankle disorder, including arthritis of the right ankle, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

4.  The criteria for service connection for a disorder of the bilateral toes, other than right toe hallux valgus, including arthritis, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

5.  The criteria for service connection for a low back disorder, including arthritis of the lumbosacral spine, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, et seq (effective November 9, 2000) (Veteran Claims Assistance Act of 2000 (VCAA)); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  This notice was intended to be provided prior to an initial adjudication of a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

By letters dated in June and October 2005, prior to the initial adjudication of the claim the RO advised the Veteran of the evidence needed for claim substantiation.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Those letters also explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that the submission of evidence in the claimant's possession that might help in claim substantiation.  See 73 Fed.Reg. 23353 (Apr. 30, 2008).  

In this appeal, in June and October 2005 pre-rating letters, the RO provided the Veteran notice of what information and evidence was needed to substantiate the service connection claims, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  

The letters did not provide the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  However, as the service connection claims are denied, no disability ratings or effective dates will be assigned and, so, there is no prejudice to the Veteran.  The letters also did not specifically address the claim for service connection for a lumbar back disorder.  However, that claim is in the same nature as the other service connection claims.  In light of the arguments presented on appeal, the Veteran's testimony, and remand of these matters to obtain VA medical etiology opinions, the Veteran had actual knowledge of what was needed to substantiate that claim.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence on file includes the service treatment records (STRs) (a copy of which he was provided in September 2010).  Also on file are VA and private treatment records and reports of VA examinations.  Also of record and considered in connection with these claims is the transcript of the Veteran's September 2010 Board hearing, along with various statements presented by the Veteran and his representative, on his behalf.  The Board finds that no further RO action on any of these claims, prior to appellate consideration, is required. 

The claims before the Board were remanded in 2011 to obtain the Veteran's Social Security Administration (SSA) records and to afford the Veteran VA nexus examinations.  The SSA records are now on file.  

The requested VA examinations were conducted 2011.  However, because the opinions obtained were deemed inadequate, the case was returned for more details opinions.  This was done in October 2012.  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

And all this was in substantial compliance with the 2011 Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

Therefore, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that VA's duty to assist also has been met.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159..  

II.  Background

The STRs show that, in July 1977, the Veteran had right foot pain.  He had slight swelling of the ankle with no edema.  The impression was a mild contusion.  X-rays revealed no abnormality.  He was given whirlpool therapy and an Ace wrap.  In June 1978 his ankle was better and he had no pain.  The diagnosis was a healed ankle sprain.  

In May 1980, the Veteran complained of low back after playing basketball.  He reported that he had not been doing any physical labor for 2 weeks.  The impression was an acute low back strain.  

In April 1981, the Veteran injured his right knee playing basketball.  It was suspected that he had a tear of a tendon or a muscle strain.  On examination he had no effusion, crepitus or redness.  He had point tenderness on the lateral condyle, and soreness in the posterior aspect of the knee.  He had pain on flexion.  X-rays revealed normal mineralization, no fractures, and no osseous abnormality.  The joint spaces were well maintained.  There was no joint effusion or soft tissue calcification.  The impression was that the X-rays revealed his knee was normal.  The impression was a strained lateral ligament.  He was given light duty and was to use crutches, and an Ace wrap, as well as aspirin for pain.  He was re-evaluated in May 1981, for continued knee pain.  On examination, the cruciate and collateral ligaments were intact and there was no crepitus.  There was point tenderness of the lateral collateral ligament.  The assessment was a lateral collateral ligament strain.  He was to continue to use crutches and to be given light duty.  

In October 1981.the Veteran had right ankle pain.  He had a small amount of edema of the right ankle.  He was able to ambulate but with some difficulty.  The diagnosis was a right ankle strain.  He was given an Ace wrap and given crutches.  

In December 1981 the Veteran was in a motor vehicle accident and sustained a sprain of his right foot.  On examination he had slight edema over the dorsum of the foot but full range of motion and no point tenderness.  The impression was a right foot sprain.  He was given an Ace wrap and advised to return to the clinic if pain persisted.  

In his December 28, 2004 claim, the Veteran asserted that his current lumbar pain began in July 2004.  

VA outpatient treatment (OPT) records show that an X-ray of the Veteran's right foot in April 2005 revealed multiple arthritic changes, diagnosed as degenerative osteoarthritis.  

VAOPT records also document that, in November 2005, it was noted that the Veteran had a 1-year history of diffuse joint aches.  He was to have been seen at a rheumatology clinic in April 2005 but did not make the appointment.  He was told at one point that he would be started on Allopurinol.  He was also seen for cellulitis of the left foot.  Also in that month he reported that the diagnosis of diabetes was new to him.  

Another VA clinical record dated in November 2005 reflects that the Veteran had been diagnosed as having gout 20 years earlier.  VA clinical records in November and December 2005 reflect repeated evaluations to determine the nature of the Veteran's multiple arthralgias with possible gouty, degenerative and inflammatory arthritis being suspected.  

VA X-rays in May 2006 revealed changes which could indicate sacroiliitis, and a follow-up bone scan in 2006 noted increased uptake in the sacroiliac joints consistent with sacroiliitis; and increase in the ankles and feet were consistent with gouty arthritis.  

During a November 2005 hospitalization, the Veteran was found to have mild degenerative joint disease of his knees, right foot arthritis of the 2nd and 3rd metatarsophalangeal and intertarsal joints, and degenerative changes of both calcanei.  

In October 2012, a VA Chief of Rheumatology summarized a review of the Veteran's STRs.  The Veteran had diabetes, gouty arthritis, and coronary artery diseases with one stent.  The Veteran now had bilateral hallux valgus, worse on the right; and a diagnosis of mild osteoarthritis of both knees, by X-ray.  It was opined that it was not believed that the mild trauma during service related to any of the musculoskeletal abnormalities which the Veteran now had nor did it relate to his gouty arthritis.  

As for the lay assertions of record, during the September 2010 Board hearing, the Veteran testified that when he was discharged from his second period of service he sought treatment for his claimed conditions.  Page 3 of that transcript (T3).  He had sought treatment at two hospitals, Community and Sacred Heart, in Hanford, California.  He was treated at those facilities, off and on, until 1989.  After that, he was receiving VA treatment and began to have full-time VA treatment sometime around 1993 to 1995, in California.  The Veteran stated that VA medical personnel had informed him that his claimed conditions were related to military service.  T4.  The Veteran indicated that, presently, he also saw Dr. W, a general practitioner.  

The Veteran further testified that medical personnel had wanted to do surgery on his toes, but he could not lose enough weight to allow for the surgery.  For his right ankle, he had been given Anacin, cortisone, and Celebrex.  T5.  As for  his right foot and knee, he had been given a cane and knee supports, due to weakness.  He received episodic treatment for his low back pain which he experienced off and on.  He was receiving medication for gout.  He had used a cane for at lest 5 years before he was given a wheelchair in 2005.  T8.  He was given a wheelchair by VA because of his gout, and for cellulitis which he had at that time, and because he could not use either of his feet then.  He had had cellulitis in 2005, at which time he had been unable to walk, even with a cane.  The gout had affected his toes.  He now used a scooter, via Medicare to replace his wheelchair, because he could not walk long distances.  T9 and 10

The Veteran testified that he sprained his right ankle during service.  He began getting pains and now believed that it was due to gout.  It was clarified that the claimed disability of the toes included gout and cellulitis and his claimed right ankle disorder included residuals of a sprain during service, which at that time had been casted for a month.  T10.  That sprain had been in 1979 or 1980.  He felt that his gout was caused by an in-service diet rich in red meats.  T12.  

SSA records show that the Veteran has polyarticular gouty arthropathy, primarily involving the feet and knees.  

On VA examination of the Veteran's feet in November 2011, the Veteran's claim file was reviewed.  It was reported that he had had a right ankle sprain during service but no treatment for his right knee.  As to his toes, he had been treated for an injury of the 1st toe of the right foot, without a fracture.  He reported that the 2nd, 3rd, and 4th toes of both feet had been sore since having been admitted for cellulitis of the leg in 2005.  The diagnosis was bilateral first metatarsophalangeal osteoarthritis.  

As to the Veteran's right foot, right ankle, and right knee, it was opined that there was no evidence of any knee or ankle problems during service except for one note of a right foot sprain but there was no chronicity of this condition.  Thus, these disabilities were less likely than not caused by or a result of the minor in-service right foot sprain.  

As to the Veteran's lumbar spine, it was opined that his lumbar spine disorder was less likely than not caused by or a result of military service because there was no evidence of a lumbar spine disorder during service or for years thereafter.

As to the claimed disability of the toes, it was opined that given documentation of only a right 1st great toe contusion during service without chronicity, it was less likely than not that the claimed condition of the toes was due to military service.  

Because the STRs document in-service treatment for the Veteran's right knee and right ankle, the case was returned for clarification of the opinions reached in 2011.

Upon review of the claim files, and further examination of the Veteran, in October 2012, there were diagnoses of an ankle sprain, polyarticular gouty arthropathy of the left ankle (left tibio-talus gouty arthritis), degenerative disc disease, bilateral sacroiliitis, metatarsalgia, osteoarthritis, and gouty arthropathy.  

The examiner explained that the Veteran was treated for injuries of both ankles during service but further complaints, diagnosis or treatment of ankle disability was lacking until 2005, 20 years after service separation, when he presented with acute left ankle pain and swelling, in addition to pain in his feet, knees, elbows, and hand.  He was diagnosed with polyarticular gouty arthropathy.  It was the examiner's opinion that the current disability of tibio-talar gouty arthritis was unrelated to the contact injuries of both ankles during service which had resulted in sprains.  The term sprain represented an injury of a ligamentous structure, typically due to contact trauma.  The examiner noted that, by contrast,  gouty arthritis was an inflammatory/systemic type of arthritis due to an elevation of serum uric acid and its effects on the joints.  Both conditions had entirely separate and different etiologies, natural history, and treatment.  Additionally, objective evidence to support a chronic ankle condition existing after service separation was lacking.  He had been able to work a variety of physically laborious jobs for 20 years after service separation, thus pointing against a chronic ankle condition specifically related to his military service.  

As to the claimed lumbar disorder, the examiner opined that this also was less likely as not incurred in or caused by in-service injury, event or illness.  It was noted that following in-service treatment for low back pain, diagnosed as a lumbar strain, there were no further complaints of the low back.  The evidence revealed that he was diagnosed with an inflammatory arthropathy involving his low back, in addition to multiple other joints.  Given the significant lapse of time devoid of low back complaints, diagnoses, and treatment from military service until 2005, it was opined that the etiology of the current low back pain was the underlying inflammatory arthritic condition which was radiographically supported given the presence of sclerosis along both sacroiliac joints, compatible with a history of sacroiliitis, and was unrelated to the in-service treatment for the transient complaint of low back pain after playing basketball.  The polyarticular symptoms of the feet, ankles, knees, low back, and other joints was best explained by the underlying inflammatory arthritic condition which was diagnosed many years after discharge from service.  

As to the Veteran's right foot, the claimed disability was less likely as not incurred in or caused by in-service injury, event or illness.  The Veteran had been seen for right foot pain from a contusion during service in 1977 but an X-ray was reported as normal.  He had been seen for right foot pain from a vehicular accident in 1981, diagnosed as a right foot sprain.  He had injured his right great toe.  However, objective evidence to support chronic complaints, diagnosis or treatment of a right foot condition from 1984 to 2003 was lacking.  In 2003 he had been evaluated for the sudden onset of right knee pain and swelling of one week duration.  He was diagnosed with gouty arthritis.  Subsequently, he was diagnosed with polyarticular gouty arthropathy.  Given this history, the examiner opined that the majority of the Veteran's current symptoms were most likely due to an inflammatory type of arthritis which was unrelated to the in-service right foot complaints, except that the hallux valgus deformity of the right 1st toe, overlapping the second right toe, was as likely as not related to the injury in 1984.  

As to the Veteran's claimed right knee disability, this was less likely as not incurred in or caused by in-service injury, event or illness.  Although he had injured that knee playing basketball in 1981, after a negative examination and X-ray, the diagnosis had been a probable sprain of the lateral ligament versus a tendon or muscle strain.  For reasons similar to those set forth as to the Veteran's right ankle, there was an extended lapse of time, i.e., 20 years, of objective evidence between this isolated right knee injury in 1981, until 2003 when objective evidence to support the Veteran's complaints, diagnosis, and treatment for a chronic right knee condition.  In 2003 he was seen for the sudden onset of right knee pain and swelling which was diagnosed as acute gouty arthritis, and for which he was treated.  The gout was unrelated to the 1981 in-service injury.  

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

In adjudicating a claim for benefits, VA must determine whether the preponderance of the evidence is against the claim.  If so, the claim is denied.  However, if the preponderance supports the claim ,or the evidence is relatively equally balanced (in " relative equipoise") , the claim is allowed.  See  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If VA determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Lay evidence is competent to establish a disability that can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and(2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Veteran testified that VA medical personnel had associated or related his claimed disabilities to his military service.  Apparently, this is a reference to the 2011 statement of a VA Chief of Rheumatology.  However, that opinion does not support the Veteran's testimony.  Rather, the opinion of the Rheumatology Chief was that the mild in-service trauma(s) were unrelated to his current musculoskeletal abnormality and current gouty arthritis.  

Thus, the Veteran's lay testimony is not support by a subsequent diagnosis by medically trained personnel (in this case a VA Chief of Rheumatology) and, so, is not competent under the third circumstance above.  See Davidson, supra..  As to the first and second circumstances, identification of a medical condition, and reporting a contemporaneous medical diagnosis, the evidence now shows that what the Veteran now has is gouty arthritis.  The Veteran lacks the medical training to identify gouty arthritis has having existed or having had its onset during his military service because this requires medical training.  Additionally, the presence of arthritis can only be definitively established by radiological studies and such studies during military service did not reveal any abnormality of the Veteran's right knee, right foot, right ankle, lumbar spine or toes (other than the now service-connected right great toe).  Furthermore, as to the second circumstance, he has not stated or testified that he was given a contemporaneous medical diagnosis of gout or gouty arthritis during active service or within one year of the June 1983 termination of his recognized period of active service.  

With respect to each of the claimed disabilities, the Veteran contends that he is entitled to service connection because the disabilities are related to in-service injuries.  He alleges that they all began during service, and have gradually worsened over the years.  Nevertheless, considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for each of the claimed disabilities must be denied.  

The STRs corroborate the Veteran's testimony of multiple injuries during military service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Post service medical evidence also establishes that the Veteran now has gout, with gouty arthritis.  

The weight of the evidence indicates that there is no medical nexus between current gouty arthritis, which affects multiple joints, including those for which service connection is now claimed, and any in-service injury.  

The Board acknowledges the Veteran's statements and testimony that his pain in the joints for which service connection is claimed began during service and progressed to the present.  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). 

Here, when considered in light of the evidence of record, as a whole, the Board finds that the current assertions of continuous post-service joint pains are not credible.  This is because, as reflected in the 2012 VA medical opinions, there is a lapse of approximately two decades between the in-service injuries and treatment therefore, and his subsequent complaints of pain in the affected joints.  While, as noted, the absence of corroborating medical evidence alone may not refuted the credibility of lay evidence, it is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000).  Equally significant, in this case the VA medical opinions make it clear that the nature of the pathology now affecting the very joints for which service connection is claimed is unrelated to the injuries which the Veteran sustained during military service.  

In this regard, the Board finds it reasonable to assume that if the Veteran had continued to experience joint pain from military service until the present day, as alleged, he would have brought the problem to the attention of medical personnel at an earlier time.  However, the record includes no medical documentation of any complaints of joint pain to medical personnel prior to the post-service onset of his gout and gouty arthritis.  

Moreover, as indicated, the only competent opinions to address the etiology of the Veteran's claimed disabilities-that of VA examiners and a VA Chief of Rheumatology-are adverse to the claims.  The Board notes that each examiner rendered an opinion after thoroughly reviewing the claims file and medical records and evaluating or examining the Veteran.  The examiners also considered the Veteran's assertions regarding the onset of his joint pains.  The examiners provided rationale for their opinions, while considering the Veteran's relevant medical history in determining that the Veteran's current disability, gouty arthritis of the joints, for which service connection is now claimed is less likely than not related to his military service and his injuries therein.  

Hence, the Board accepts these opinions as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented or identified any contrary, competent evidence or opinion-i.e., one that, in fact, supports any of the claims.  

The Board points out that none of the medical records reflecting  diagnosis of traumatic arthritis of any joint for which service connection is now claimed, or even suggests that there exists a medical nexus between the Veteran's current arthropathy of any joint for which service connection is now claimed and trauma to any joint during his military service, and, as noted, neither the Veteran nor his representative has presented or identified any such existing medical opinion.

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish that there exists a medical nexus between any of the claimed disability and any in-service injury on the basis of lay assertions, alone, such attempt must fail.  As indicated above, the disposition of each claim turns on the matter of the medical etiology of the current gout and gouty arthritis-a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative have not been shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on the medical matter upon which each claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value.  

For all the foregoing reasons, the Board concludes that the claims for service connection must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Ortiz, supra; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a right knee disorder is denied.

Service connection for a right foot disorder is denied.


Service connection for a right ankle disorder is denied.

 
Service connection for a disorder of bilateral toes, other than right toe hallux valgus.

Service connection for a low back disorder is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


